 

 

** INBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY **

 

TIME RECEIVED EMOTE CS JURATIGN | PAGE situs
January 17, 2021 at 7:46:32 PM PST OO5 757 £709 “wi " a . Received

Jan 1721 10:50p Shawn Cooper 225-757-5709 p.1
January 17, 2021 Fax: 225-389-3585

The Honorable Judge John W. deGravelles
Magistrate Judge Erin Wilder-Doomes
United States District Court

Middle District Federal Court

777 Florida Blvd.

Baton Rouge, LA 70801

Re: Civil Action No. 19-0528

Dear Judge Wilder-Doomes:

This letter is to inform you that it appears that the defendants in the referenced case committed an act of perjury.

The perjurous act that was commitied was that we requested evidence and the defendants said it did not exist.
However, the evidence did exist, was available and was not produced as requested in the Interrogatories and
Request for Production of Documents.

The information requested is relevant to this case in that it would clearly identify fault in the case through
electronic data from the tractor truck or any other electronic devices. In this instance, the “electronic control
modules (ECM), and/or event data recorder (EDR)”, would have that relevant information.

The defendants, Northbridge and Valley Equipment, stated in their answers to interrogatories and requests for
production of documents that the vehicle in question was not equipped with an electronic control module (ECM),
and/or event data recorder (EDR). However, the engine control module that Trevor Wilson (defendant) describes

is electronic. Also, the logging device he describes is an event data recorder.

See highlighted information,

From Northbridge Answer to Interrogatory No. 7, Page 4:
INTERROGATORY NO. 7:

 

Did the adjuster obtain information regarding electronic conipa} modules (ECM), and‘or
event data recorder (EDR} device afler the uecident as part of the investigation. [f sc, what
information was oblained? If not. why nc?

ANSWER TO INTERROGATORY NO. 7:

Defendant objects to this interregutory on the grounds that it secks information
prepared-obtained in anticipation of litigation and/or protected frem discovery by the attemey-
cttent privilege and/or the attorney work-product doctrine. Subject to said objection, acopy of the
claims file has previously been forwarded to counsel. Per the request of Mr. Cooper. a request
was placed to preserve any information regarding electronic control modules (ECM), and/or event
data recorder {EDR} device after the accident. However, the vehicle in question was nat equipped

with this device,

 

 

 
Jan 1721 10:51p

Shawn Cooper 225-757-6709

The Honorable Judge John W. deGravelles
Magistrate Judge Erin Wilder-Doomes
Re: Civil Action No. 19-0523

January 17, 2021

Page 2 of 4

From Valley Equipment Answer to Interrogatory No. 1 (Page 1):

INTERROGATORY NO. 1:

Please slate what investigation was done of the accident at issue in this case including
whether an iaquiry was made about an electronic logging device in the vehicle and what
information was determined.

ANSWER TO INTERROGATORY NO. 1:

Defendant objects to this interregatory on the grounds that it secks informalion
prepared‘oblained in unticipation of Sitigation and/or protected from discovery by ihe attomey-
client privilege andor the atiomey work-product doctrine. Subject to said objection. a copy of the
Northbridge claims file hus previously been forwarded to counsel, Per the request of Mr. Cooper,

a request was placed by Northbridge to preserve any information regarding electronic control

 

modules (ECM), and/or event data recorder (EDR) device after the accident. however, the vehicle

in question Was not equipped with this device.

 

From Valley Equipment Answer to Interrogatory No. 7 (Page 4):

 

INTERROGATORY NO. 7

De vou maintain, review, monitor, and/or allow electronic contro! modules (ECM). and‘oar
event data recorder ¢EDR}. or clectronic devices also Known as black boxes tn your vehicles? Ef
so. please so please siute why you do not possess information regarding the black box tn this
matter.
ANSWER TO INTERRGGATORY NO. 7:

As stated above, per the request of Mr. Cooper, 2 request was placed by Northbridge to
preserve any information regarding electrome control modules (ECM), and/or event data recorder
(EDR) device after the accident, however, the vehicle in question was not equipped with this

device. Defendant Valley Equipment bas no further information.

 

 

 

 
Jan172110:51p Shawn Cooper 225-757-5709 p.3

The Honorable Judge John W. deGravelles
Magistrate Judge Erin Wilder-Doomes
Re: Civil Action No. 19-00523

January 17, 2021

Page 3 of 4

Contrary to the Northbridge and Valley Equipment interrogatory answers, the deposition of the tractor truck
operator Trevor Wilson indicated that the tractor truck did, in fact, have a logging device. He also stated in his
deposition, “There is a module that gets plugged in that basically actually has a bluetooth interface and
all it does is for the logbook.” He states that his logging information was on his phone. See the highlighted
information in the depositions. See pages 33-34 of the Trevor Wilson Deposition.

From Trevor Wilson Deposition, Page 33, lines 15-25:

 

 

i215 a. nat about for the truck cn the dace
DLg of the eceident, did it have engine contrel
47 modules?

1é AL Al] crucks have at least one engine

i8 comtrol module ts contral things like the fuel

2o and all tnat.

Zt o. Now, that data thar the module

Ze regulates, dees it go anywhere or is it just

23 reflected in the contral sanel or does it get

24 recorded anywhere?
22s A. As fsr as IT know it doesn't get

brefessiona! Shorthand Reporters, inc. 1-900-536-525
Défices in New Orieans arid Baton Rouge were, asrdocs.coy

 

 

 

From Trevor Wilson Deposition, Page 34, lines 1-13:

 

recorded anywhere, no.

z Qo. So de you know -- the logging device
3 that you have on your smartpnoné, does that work
a with any of the engine control modules?

5 A. No. There is a module that gets

6 plugged in that basically actually has @

bluetooth interface and all it does is for Ene

a Logbook. It basically can tell if the truck is
g turned om, it can tell if the truck is meving,
12 and cnat's pretty much it.
Li o. So would that be -- that information,
iz would that Be contained in your lecbook?

 

 

 
Jan 1721 10:51p Shawn Cooper 225-757-6709 A
Case 3:19-cv-00528-JWD-EWD Document19 01/19/21 Page 4 of 4 °

The Honorable Judge John W. deGravelles
Magistrate Judge Erin Wilder-Doomes
Re: Civil Action No. 19-00528

January 17, 2021

Page 4 of 4

I am requesting that the court review and address this matter. Full interrogatories and deposition can be provided
upon request.

Thank you.

Sincerely,

  

Shawn Cooper

2448 Mormingbrook Drive
Baton Rouge, LA 70816
504-495-7391

 
